PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of Route 28, Hampshire County.
2. Jamie Hall was operating a motor vehicle northbound on Route 28 near the town of Romney on October 11,2002, at 7:15 a.m. At that time, the conditions were the following: raining, wet roadway surface, and dark without artificial lighting.
3. The vehicle driven by Ms. Hall veered into a yaw rotation and struck a Sycamore tree located on the east side of the roadway, located partially in Respondent’s right-of-way.
4. Other motorists have struck the Sycamore tree.
5. The incident resulted in the death of Ms. Hall.
6. For the purpose of settlement, Respondent acknowledges culpability for the preceding incident.
7. Claimant and respondent believe that in this particular incident and under these particular circumstances that an award of Forty Thousand Dollars ($40,000.00) would be a fair and reasonable amount to settle this claim.
8. The parties to this claim agree that the total sum of Forty Thousand Dollars ($40,000.00) to be paid by respondent to the claimant in Claim No. CC-03-563 will be a full and complete settlement, compromise and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims claimant may have against respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 28 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to Jamie Hall’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $40,000.00.
Award of $40,000.00.